Citation Nr: 0304283	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  99-05 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for residuals of a left 
anterior cruciate ligament (ACL) reconstruction, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel




INTRODUCTION

The veteran served on active duty from April 1973 to June 
1995.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a May 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which denied the benefits 
sought.  In June 2000, the Board remanded the case back to 
the RO for additional evidentiary development.  The case has 
been returned to the Board for resolution.  


REMAND

The veteran claims that the severity of his service-connected 
residuals of a left ACL reconstruction (left knee disability) 
is greater than reflected by the currently assigned 10 
percent disability rating.  In addition, he maintains that he 
experiences arthritis in his left knee which is related to 
the service-connected left knee disability.  Accordingly, he 
contends that assignment of a disability rating in excess of 
10 percent for his left knee disability is warranted.  The 
question of whether he is also entitled to a separate 
disability rating for arthritis in the left knee has also 
been raised.  

After receipt of the veteran's timely appeal, the case was 
referred to the Board, and in June 2000, the Board remanded 
the case back to the RO for additional development.  With 
respect to evidentiary development, the RO was specifically 
directed to 1) obtain any additional clinical treatment 
records as identified by the veteran which were then 
available, and 2) to schedule the veteran to undergo a VA 
rating examination to assess the current degree of severity 
of his left knee disability, taking into account any 
functional loss due to pain or weakness, and also to 
determine whether or not any diagnosed arthritis was incurred 
as a result of the service-connected left knee disability.  
In addition, the RO was directed to consider whether or not a 
separate 10 percent evaluation for any diagnosed arthritis in 
the left knee was warranted pursuant to opinions by the VA 
General Counsel.  

In that regard, the Board notes that the veteran's left knee 
disability is currently evaluated under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  The VA General 
Counsel has held that a separate evaluation is to be assigned 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 for 
arthritis in cases in which the veteran is shown to have 
instability of the knee in addition to arthritis.  By 
opinions set forth at VAOPGCPREC 23-97 and VAOPGCPREC 9-98, 
the VA General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 or 5010, and 5257.  The General 
Counsel stated that when a knee disorder is already rated 
under Diagnostic Code 5257, the veteran must also have 
limitation of motion which at least meets the criteria for a 
zero-percent rating under Diagnostic Code 5260 or 5261 in 
order to obtain a separate rating for arthritis (VAOPGCPREC 
23-97).  Further, by VAOPGCPREC 9-98, the General Counsel 
determined that even in situations in which the claimant has 
full but painful range of motion, a separate compensable 
rating for arthritis under Diagnostic Codes 5003 and 5010, 
with application of 38 C.F.R. § 4.59 (2002) would still be 
available.  

Pursuant to the directives contained in the Board's June 2000 
Remand, the veteran was afforded a VA rating examination in 
July 2000.  By that examination and in a signed addendum 
dated in August 2000, the veteran was noted to have 
degenerative arthritis in the left knee which was found to be 
secondary to the service-connected left knee disability.  He 
was not, however, shown to have lateral instability or laxity 
in the left knee.  The RO subsequently issued a Supplemental 
Statement of the Case (SSOC), dated in September 2000, but in 
its decision to continue the assigned 10 percent evaluation 
under Diagnostic Code 5257, did not consider whether a 
separate evaluation was warranted.  In fact, in that SSOC, 
the RO did not address the VA rating examiner's finding that 
the veteran had arthritis in the left knee secondary to the 
service-connected left knee disability.  

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those set forth by the United 
States Court of Appeals for Veterans Claims (Court).  The 
Court has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or of the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
See Stegall v. West, 268, 271 (1998).  Here, the RO has 
clearly failed to comply with the directives contained in the 
Board's July 2000 Remand.  The RO was directed to consider 
whether a separate rating for arthritis was warranted in 
connection with the veteran's left knee disability.  Despite 
medical evidence pertaining to that issue as contained in the 
July 2000 rating examination report and August 2000 addendum, 
the RO did not address the question. 

Moreover, the Board observes that in a statement received in 
November 2000, the veteran indicated that he was then 
undergoing regular treatment for his left knee disability at 
the local VA medical center (VAMC), and requested that those 
records be obtained.  The RO subsequently requested and 
obtained a copy of a report of a VA orthopedic examination 
dated in August 2000, and VA outpatient treatment records 
dating from August 2000 through April 2001.  Following 
receipt of the above-captioned records in May 2001, the RO 
noted on an undated deferred rating decision that an 
additional SSOC would have to be provided.  There is no 
indication in the claims file, however, that an SSOC 
addressing the newly obtained evidence was ever issued.  

The Board notes that given certain exceptions, an SSOC must 
be issued to address additional pertinent evidence received 
after issuance of a Statement of the Case (SOC).  Changes to 
38 C.F.R. § 19.31 (2002) provide that an SSOC is not required 
if the Board "obtains additional pertinent evidence on its 
own or if additional evidence is received by the agency of 
original jurisdiction (AOJ) after the appeal has been 
certified and transferred to the Board."  66 Fed. Reg. 
40,942, 40,944 (Aug. 6, 2001) (emphasis added).  Here, while 
the veteran's appeal had previously been certified to the 
Board, it had been remanded back to the RO, and was still in 
the possession of the RO when the additional relevant 
evidence was received.  Further, as reflected in the undated 
deferred rating decision, the RO appears to have acknowledged 
that it had a duty to issue an SSOC addressing the newly 
received evidence, but for unknown reasons an SSOC was never 
issued.  

The Board recognizes that pursuant to the authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)), it has the ability to 


undertake limited development in order to develop evidence 
necessary to substantiate a veteran's claim.  There is no 
provision in the new regulation, however, which allows the 
Board to issue its own SSOC, or to otherwise overlook an RO's 
failure to comply with its duty to address pertinent evidence 
received while the case effectively remains under the RO's 
control.  Accordingly, the veteran's appeal must be remanded 
back to the RO once again in order to ensure compliance with 
the Board's prior Remand of June 2000, see Stegall, supra, 
and for issuance of an SSOC which addresses the pertinent 
medical evidence received after September 2000.  

In addition, the Board notes that during the course of this 
appeal, and after the SSOC of September 2000 was issued, the 
VA's duty to assist the veteran in developing evidence 
necessary to substantiate his claim has been revised.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, and 5107).  In substance, the VCAA provides that 
the VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by the VA.  In 
pertinent part, this law redefines the obligations of the VA 
with respect to the duty to assist.  The provisions of the 
VCAA apply to all claims for VA benefits, to include claims 
involving entitlement to increased ratings and for service 
connection.  

In addition to not providing the SSOC the RO has not 
addressed the enhanced notice and duty to assist provisions 
of the VCAA in connection with the present appeal.  The Board 
recognizes that the last SSOC addressing the issue currently 
on appeal was provided in September 2000, before the VCAA was 
enacted; however, as the veteran's appeal is still ongoing, 
the relevant VCAA provisions must also be addressed in the 
forthcoming SSOC.  In addition, the veteran's representative 
has indicated that the veteran was expecting additional 
treatment for his knee and more treatment records may be 
available. 

Therefore, the case is REMANDED for the following action:

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
have been fulfilled.  As part of this 
action, the RO should gather any 
additional evidence that is necessary in 
order to adjudicate the veteran's claim 
for an increased rating.  This action 
should include obtaining all VA 
inpatient/ outpatient treatment records, 
not already obtained, for the veteran's 
knee disability and associate them with 
the claims file.  Pursuant to the VCAA, 
the RO should inform the veteran of the 
evidence that would be necessary in order 
to grant his claim for an increased 
rating, and provide all possible 
assistance in obtaining all relevant 
evidence he identifies.  

2.  The RO is requested to review all 
relevant medical evidence received after 
the September 2000 SSOC was issued which 
pertains to the issue of entitlement to 
an increased rating for the veteran's 
left knee disability.  In addition, the 
RO is requested to note the specific 
findings rendered by the VA examining 
physician in July and August 2000, 
particularly as pertaining to arthritis, 
and to address whether or not the veteran 
should be entitled to receive a separate 
evaluation for arthritis in his left 
knee.  After this development has been 
completed, the RO should again review the 
veteran's claim.  If the determination 
remains unfavorable to the veteran, the 
RO should furnish him and his 
representative with a SSOC which covers 
all the evidence received since the 
September 2000 SSOC and they should be 
given an opportunity to respond thereto.       
The RO is requested to ensure that full 
compliance with the notice and duty to 
assist provisions of the VCAA have been 
met.  In addition, the veteran and his 
service representative must be afforded 
an appropriate time to respond before the 
case is returned to the to the Board.    

The purpose of this REMAND is to ensure that all due process 
requirements have been met, and to comply with the holding of 
the Court in Stegall, supra.  The Board does not intimate any 
opinion as to the merits of this case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




